COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 SHAFER PLAZA XX, LTD.,                                             No. 08-08-00116-CV
                                                   §
                         Appellant,                                     Appeal from
                                                   §
 v.                                                                  191st District Court
                                                   §
 BRUNSWICK HOMES, LLC,                                            of Dallas County, Texas
                                                   §
                         Appellee.                                   (TC # 06-04133-J)
                                                   §


                                   MEMORANDUM OPINION

        Shafer Plaza XX, Ltd. filed a notice of appeal from the trial court’s judgment, but did not pay

the $175 filing fee required for the appeal or submit an affidavit of indigence before or at the time

it filed the notice of appeal. See TEX .R.APP .P. 5, 20.1; see also TEX .GOV ’T CODE ANN . §§ 51.207,

51.941(a), 101.041 (Vernon 2005). On March 7, 2008, the Fifth Court of Appeals notified Appellant

that the filing fee had not been paid and that failure to pay the filing fee would result in dismissal of

the cause pursuant to TEX .R.APP .P. 42.3(c). Appellant did not pay the filing fee. On April 9, 2008,

the Fifth Court of Appeals notified Appellant that the appeal had been transferred to the Eighth Court

of Appeals by order of the Supreme Court. By letter dated April 14, 2008, the Clerk of this Court

requested that Appellant pay the $175 filing fee. Appellant did not pay the filing fee but counsel for

Appellant filed a letter stating that Appellant no longer wished to prosecute the appeal. Accordingly,
we dismiss the appeal. See TEX .R.APP .P. 5 (allowing enforcement of rule), 42.3(b), (c)(involuntary

dismissal in civil cases).


July 3, 2008
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                                -2-